DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on August 3, 2021 was received. Claims 1 and 14 were amended. Claims 15 and 18-20 were canceled. Claim 23 was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued March 17, 2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 14, 16-17 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838) in view of Kirby (US20140141219) and Oboodi (US20180347049).
Regarding claim 1, Kittleson teaches a method a method of repairing damages on an environmental barrier coating (EBC) by using a patch (paragraphs 0006 and 0009). Kittleson teaches to apply the patch (repair material comprising a patching material) on the defects of the substrate and the EBC (paragraph 0029, figure 2), wherein the substrate and EBC are silicon based (paragraphs 0022 and 0025-0026), and the patching material comprises rare earth metal silicate particles from about 10nm 
Kittleson does not explicitly teach the repair material is dried and then sintered. However, Kirby teaches a method of forming an ECB coating on a substrate (substrate) and disclose the ECB coating material slurry is applied to the substrate (paragraph 0061), the slurry (repair material) is then dried (paragraph 0063) and the dried patch is then sintered to component comprising an EBC (paragraph 0067). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to sinter the dried patch as suggested by Kirby in the method of repairing damages on an EBC as disclosed by Kittleson because Kirby teaches the sintering can serve to simultaneously densify and impart strength to the coating (paragraph 0067). 

Regarding claim 2, Kittleson teaches the patching material comprising the nanoparticles (paragraphs 0033) and the patching material are rare earth silicate (paragraph 0036) (the nanoparticles further comprise a rare earth element).
Regarding claims 3-4, Kittleson teaches the patching material comprise the nanoparticles in an amount of 1 to 30 volume percent of the nanoparticles (paragraph 0033), which overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

Regarding claim 6, Kittleson teaches the small particles is present in the amount in a range from 1 to 30 volume percent, the medium particles is present in the amount in a range from 10 to 35 volume percent, and large particles is present in the amount in an range from 40 to 75 volume percent, which overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 7, Kittleson teaches the particles size distributions provide acceptable shrinkage during sintering (paragraph 0033), thus, Kittleson indicates all particle are working to stabilizing he dimension of the coating (dimension-stabilizing particles) and teaches “at least 30 volume percent of the patching material is in the form of dimension stabilizing particles”. 

Regarding claim 10, Kittleson teaches the repair materials is a slurry comprising the patching material and a fluid carrier (paragraphs 0033-0034, 0039-0041). 
Regarding claim 11, Kittleson teaches the slurry possess an uncured viscosity suitable to being injected or otherwise disposed within the void and at least temporarily remain there without dripping or running until it is cured (paragraph 0034).  Therefore, it would have been within the skill of the ordinary artisan to adjust and optimize the volume percent of the solvent (liquid carrier) and the relative patching material (powder) in the process of repairing the damages on EBC to yield the desired viscosity to be able to injected or otherwise disposed within the void and at least temporarily remain there without dripping or running until it is cured (paragraph 0034). Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215.
Regarding claim 12, Kittleson teaches the water is the solvent (fluid carrier) (paragraph 0039), which has a vapor pressure of 3.17kPa at atmospheric pressure and ambient temperature. 
Regarding claim 14, Kirby teaches the sintering is accomplished by heating the dried component to 1000ºC to 1700ºC (paragraph 0068), which overlaps with the claimed range. In the case where the claimed ranges “overlap or lie inside ranges 
Regarding claim 16, Kittleson teaches the repairing, including the drying and sintering, are done in situ in an operating environment of the component (paragraphs 0020, 0045-0047). 
Regarding claim 17, Kittleson teaches the comment is a component of the gas turbine engine (is disposed in a turbine engine assembly) (paragraph 0022).
Regarding claim 21, Kittleson teaches the repair material is a patch and drying the repair material to form a dried patch comprise drying the patch to formed the dried patch (paragraphs 0030, 0033, 0060 and 0064).
Regarding claim 22, Kittleson teaches the repair material is a slurry and drying the repair material to form a dried patch comprise drying the slurry to formed the dried patch (paragraphs 0030, 0033, 0039-0041, 0060 and 0064).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838) in view of Kirby (US20140141219) and Oboodi (US20180347049) as applied to claims 1-8, 10-12, 14, 16-17 and 21-22 above, and further in view of Merrill (US20130177740). 
Regarding claim 9, Kittleson teaches the particles size distributions provide acceptable shrinkage during sintering (paragraph 0033), thus, Kittleson indicates all particle are working to stabilizing the dimension of the coating (dimension-stabilizing . 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838) in view of Kirby (US20140141219) and Oboodi (US20180347049) as applied to claims 1-8, 10-12, 14, 16-17 and 21-22 above, and further in view of Kirby2 (US20160312628).  
	Regarding claim 13, Kittleson in view of Kirby teaches all limitations of this claim, except the fluid carrier. However, Kirby2 teaches a method of forming a coating on a turbine engine component (paragraph 0003) and discloses water (Kittleson’s solvent) and diacetone alcohol (4-hydroxy-4 methyl-2-pentanone) is used for slurry because they have high vapor pressure, which helps accelerates the time need to drying a coating at room or slightly elevated temperature (paragraphs 0068-0069). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kittleson (US20150174838) in view of Kirby (US20140141219).
Regarding claim 23, Kittleson teaches a method a method of repairing damages on an environmental barrier coating (EBC) by using a patch (paragraphs 0006 and 0009). Kittleson teaches to apply the patch (repair material comprising a patching material) on the defects of the substrate and the EBC (paragraph 0029, figure 2), wherein the substrate and EBC are silicon based (paragraphs 0022 and 0025-0026), and the patching material comprises rare earth metal silicate particles from about 10nm to 1µm size (paragraphs 0033 and 0037), which overlaps with the claimed range of less than 100nanometers. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exist. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler,116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05. (Applying a repair material comprising a patching material on a damaged area of a silicon-based component, wherein the patching material comprises a plurality of nanoparticles having a median particle size less than 100 nanometers, and wherein the plurality of nanoparticles comprises at least one of 
Kittleson does not explicitly teach the repair material is dried and then sintered. However, Kirby teaches a method of forming an ECB coating on a substrate (substrate) and disclose the ECB coating material slurry is applied to the substrate (paragraph 0061), the slurry (repair material) is then dried (paragraph 0063) and the dried patch is . 

Response to Arguments
Applicant's arguments filed June 17, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
The claimed parameters of Oboodi are overly broad and there is no evidence that the coating and system in Oboodi would even be able to withstand heating at a rate greater than 300 degrees Celsius per minute. 
Fused particles is a particle that has previously undergone a high temperature heat treatment above the melting temperature of the particles, which is not the same as pre-sintered particles as Merrill (claim 9).
Kittleson does not teach at least 50 volume percent of a combination of large and medium particles that are dimension stabilizing particles. 

In response to Applicant’s arguments please consider the following comments:
Oboodi clearly teaches the heating rate at over 375 degrees Celsius per minute which overlaps with the claimed range. Applicant argues if Oboodi’s system to withstand the heating at the claimed range but there is no evidence to show it cannot when the 
The “fused particles” is not defined by the claim itself, and sintering has the common meaning of “to bring about agglomeration by heating” (by dictionary.com), thus the pre-sintered particles in Merrill is considered to read on the claimed “fused particles” limitation. 
As discussed above, Kittleson further teaches the particles size distributions provide acceptable shrinkage during sintering (paragraph 0033), thus, Kittleson indicates all particle are working to stabilizing he dimension of the coating (100 volume percent of the particles are dimension-stabilizing particles), thus, Kittleson teaches “at least 50 volume percent of a combination of large particles and medium particles are dimension-stabilizing particles”. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717